Title: From Alexander Hamilton to James McHenry, 22 April 1800
From: Hamilton, Alexander
To: McHenry, James


          
            Sir,
            NY. April 22. 1800
          
          General Pinckney, in a letter of the tenth instant, writes to me as follows “I will be obliged to you to enable me to answer without delay the enclosed letter from Col. Parker; the fifer mentioned therein is of very great service in instructing the other”.
          The following is a case of
          Enclosed is the letter from Col. Parker mentioned above—
           It appears to me proper that the fifer spoken of should be retained as long as he may be wanted on a special compensation—If you agree with me in opinion you I would thank you to authorize give the necessary authority to General Pinckney in the case—
          S of War—
        